Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (claims 13-14 and also new claims 15-24) in the reply filed on 08/11/2021 is acknowledged. Claims 1-12 in Group I are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014).
Claim 13 of the claimed invention are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13-24 are directed to an injection molding analysis system that generates an analysis condition of an injection molding machine.  The claims recite limitations for “a memory storing a program; a processor operatively coupled with an din communication with the memory, the processor configured to read the program and executes to; store a predetermined correction amount of injection molding of each injection molding machine; store an acquired first analysis condition; acquire the predetermined correction amount corresponding to the selected injection molding machine; correct the first analysis condition to a second analysis condition for the selected injection molding machine on the basis of the first analysis condition and the predetermined correction amount”. The recited claims are directed the abstract concept of a memory and a processor such as a human brain for reading, storing, executing, acquiring and correcting information/data via a program installing an injection molding machine.
The recited claims are analogous to those of Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), wherein the court determined that the focus of the asserted claims, as illustrated by claim 12, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. The claim requirement of “displaying concurrent visualization” was determined to be insufficient to qualify as something more. The court further determined that the claims were clearly focused on the combination of those abstract-idea processes. The advance they purported to make was a process of gathering and Electric Power Group were therefore determined to be directed to an abstract idea. Like the claims of Electric Power Group the claim limitations for receiving input, analyzing and filtering data, and generating an output are directed to an abstract idea.  
The limitations directed to determining a statistical occurrence and presenting the output starting from the causes with greater statistical occurrence, represent insignificant post solution activity and describe mathematical relationships and algorithms, which have been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea.  
Other claims dependent on claim 1 similarly do not recite significantly more than the abstract idea and are rejected for the same reasons.
Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea.   It is noted that if the broadest reasonable interpretation of the recited claim limitations were limited to a computer implementation, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claimed invention into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant’s foot cause failure analysis filtering tool in the general field of Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67).
The analysis above applies to all statutory categories of invention.  Accordingly, claim 13-24 are rejected as ineligible for patenting under 35 U.S.C. §101 based upon the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO2018159726, English version based on EP3590679).
Regarding claim 13, Yamaguchi discloses that, as illustrated in Figs. 1-3,  an injection molding analysis system that generates an analysis condition of an injection molding machine, comprising:

a processor operatively coupled with and in communication with the memory, the processor configured to read the program and executes to ([0098], [0102]):
store a predetermined correction amount of injection molding of each injection molding machine (Fig. 3, items 712, 814 and 815; The molding machine controller 700 includes a target value transmission unit 712 that transmits the target value to the correcting device 800 ([0116]); For one of ordinary skilled in the art, it would have been obvious applying the target value to define or calculate a predetermined correction amount of injection molding ([0117], lines 1-8));
store an acquired first analysis condition ([0117], [0118] and [0119]; a first physical quality ([0117], lines 8-9));
acquire the predetermined correction amount corresponding to the selected injection molding machine (Fig. 3, items 712, 814 and 815); and
correct the first analysis condition to a second analysis condition for the selected injection molding machine on the basis of the first analysis condition and the predetermined correction amount ([0117], [0118] and [0119]; The first physical quality (the first analysis condition) is a variable that indirectly affects the quality of the molding product by affecting the second physical quality (the second analysis condition). The second physical quality is a controlled variable, and the first physical quality is a manipulated variable. The controlled variable is a variable controlled so as to become a target value ([0117], lines 10-15)). 
	Regarding claim 14, Yamaguchi discloses that, in the injection molding analysis system the processor executes to:

calculate a necessary clamping force on the basis of the second analysis condition, compare the calculated necessary clamping force and the threshold value, and output a determination if it is determined that the necessary clamping force is larger than the threshold value ([0161]). 
Regarding claim 15, Yamaguchi discloses that, in the injection molding analysis system subsequent to outputting the second analysis condition (The second physical quality is a controlled variable, and the first physical quality is a manipulated variable. The controlled variable is a variable controlled so as to become a target value ([0117], lines 10-15)), the processor executes to analyze on the basis of the second analysis condition (because of the controlled variable to become a target value), injection molding performed by the selected injection molding machine.
Regarding claim 16, Yamaguchi discloses that, in the injection molding analysis system the processor executes to calculate the predetermined correction amount on the basis of a difference between a predetermined physical quantity measured on a predetermined part of the selected injection molding machine and an analytical value for the predetermined physical quantity of the predetermined part of the selected injection molding machine ([0116], [0117]).
Regarding claim 17, Yamaguchi discloses that, in the injection molding analysis system the processor executes to calculate the predetermined correction amount on the basis of a feature amount of a predetermined physical quantity measured on a predetermined part of the selected injection molding machine and a feature amount of an analytical value for the 
Regarding claim 18, Yamaguchi discloses that, in the injection molding analysis system the predetermined part is a part in a mold provided in the selected injection molding machine, and the predetermined part is at least one part configured on a flow path extending from a material flow inlet of the mold to a cavity of the mold ([0117]; For example, the predetermined part is the tie bar 140 in Fig. 2). 
Regarding claim 19, Yamaguchi discloses that, in the injection molding analysis system the predetermined physical quantity includes at least a pressure and a temperature ([0168]; For example, the temperature of the tie bar and the filling pressure of the molding material). 
Regarding claim 20, Yamaguchi discloses that, in the injection molding analysis system the feature amount of the predetermined physical quantity includes at least a maximum value of a pressure and a maximum value of a temperature ([0168], [0172]). 
Regarding claim 21, Yamaguchi discloses that, in the injection molding analysis system the processor executes to:
store a threshold value of a clamping force of the injection molding machine in addition to the predetermined correction amount ([0117], [0131], [0161]); and 
subsequent to analyzing based on the second analysis condition, compare a necessary clamping force obtained from the analysis based on the second analysis condition and the 
Regarding claim 22, Yamaguchi discloses that, in the injection molding analysis system the threshold value is configured on the basis of an output value of a mold position sensor (Fig. 7, item 19) that detects a position of a mold parting face ([0182]). 
 Regarding claim 23, Yamaguchi discloses that, in the injection molding analysis system the threshold value is configured on the basis of an output value of a mold position sensor (Fig. 7, item 19) that detects a position of a mold parting face ([0182]) and an output value of a pressure sensor (Fig. 2, item 360) that detects a pressure generated in the mold (Fig. 2).
Regarding claim 24, Yamaguchi discloses that, in the injection molding analysis system the first analysis condition (the first physical quantity is a manipulated variable ([0117], lines 12-13)) is an analysis condition inputted to the injection molding machine, and
the second analysis condition is an analysis condition inputted to a flow analysis system that conducts a flow analysis on the injection molding machine (the second physical quantity is a controlled variable to become the target variable ([0117], lines 12-17)).       
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742